Mr. Justice Audrey
delivered the opinion of the court.
A complaint was presented in a municipal court of San Juan setting up a claim for $75 and the court set a day for the parties to appear in accordance with Act No. 10 of 1921 establishing special proceedings for claims not exceeding $100. The defendant answered and presented a counter-claim against the plaintiff for the sum of $150. The municipal court rendered judgment to the effect that the plaintiff and *536counter-defendant should pay to the defendant and counter-complainant the sum of $125. The plaintiff: appealed from that judgment to the district court in which he filed twelve days later a transcript of the record certified to by the attorneys for the parties. On the day set for the trial de novo in the district court the defendant moved the court to dismiss the appeal for want of jurisdiction because the original record of the municipal court had not been brought up to the said court. After hearing the parties on that motion it was overruled on the ground that as there was a counter-complaint for more than $100, the case was without the scope of the Act of 1921 as well as of the procedure for appeals in such cases.
We agree with the lower court in the conclusion reached by it in this case, for the special proceeding and the manner of prosecuting the appeals regulated by the Act cited had for its object speedy trials and appeals in cases in which the amount of the claim did not exceed $100. But when by virtue of a counter-complaint as a consequence of the complaint a sum greater than $100 is claimed, then the amount at issue is not $100 or less and, therefore, the case falls outside of that special legislation and it is not necessary that the original record of the municipal court be filed in the court within five days after taking the appeal from the judgment.
For the foregoing reasons the wait of certiorari must be discharged.